Case 1:21-mj-00125-RMM Document 1 Filed 01/19/21 Page 1 of 1




                         District of Columbia




      Defendant(s)




 Code Section                               Offense Description




                                                          Complainant’s signature


                                                           Printed name and title




                                                            Judge’s signature


                                                           Printed name and title
